DETAILED ACTION
Re Application No. 15/809432, this action responds to the RCE dated 12/09/2020.
At this point, claims 1, 8, and 14 have been amended.  Claims 6 and 19 have been cancelled.  New claims 21-22 have been added.  Claims 1-5, 7-18, and 20-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Olukotun (US 2005/0044319 A1) in view of Dunshea et al (US 2009/0113433 A1).

Re claim 1, Olukotun discloses the following:
A method comprising: executing a plurality of program threads at a processor (Fig. 1; abstract).  The processor consists of a plurality of cores, and execute a plurality of threads;
wherein executing the plurality of program threads comprises: fetching instructions of the plurality of program threads from an instruction buffer (p. 2, ¶ 25; pp. 2-3, ¶ 27).   The execution of the plurality of threads comprises fetching instructions from respective instruction caches (instruction buffer) (p. 2, ¶ 25);
storing the instructions at a respective plurality of scheduler buffer slots of a scheduler, wherein the plurality of scheduler buffer slots are assigned to respective threads of the plurality of program threads; and (Fig. 2; pp. 2-3, ¶ 27, p. 3, ¶ 29).  The fetched instructions are stored in respective thread pipeline registers (plurality of scheduler buffer slots) for each of the plurality of program threads.  This is performed by the combination of the instruction fetch pipeline stage logic and threading control logic, along with the scheduling algorithm therein (¶ 29), which can collectively be considered the “scheduler”, since they schedule the instructions to insert into the pipeline registers, and ultimately send to the respective cores;
scheduling the instructions to be executed at a processor core, comprising sending the instructions from the scheduler buffer slots to a processor core, wherein the instructions cause the processor core to generate a plurality of memory transactions targeted to a plurality of memory modules (Figs. 2-3; p. 2, ¶ 24; p. 3, ¶ 29).  The thread scheduling algorithm schedules instructions in the pipeline registers (scheduler buffer slots) to send to each processor core.  Those instructions can include load/store instructions (plurality of memory transactions targeted to a plurality of memory modules (Figs. 2-3; p. 2, ¶ 24; p. 3, ¶ 29).  The instructions can be load/store instructions (pp. 2-3, ¶ 27) as well as carious cache instructions (p. 5, ¶ 43-45)
the plurality of memory modules comprising memory modules having different access latencies (Fig. 1, cache banks 122-[1:4]; main memory interfaces 126; p. 2, ¶ 25; pp. 8-9, ¶ 69-71).  The memory comprises memory at a plurality of levels, including main memory (accessed through the main memory interface) and cache banks.  (Fig. 1; p. 2, ¶ 25).  The cache banks are accessed over the main crossbar and have extremely low latency (p. 2, ¶ 25).  The main memory is accessed over the uncached access links 120, which add latency (pp. 8-9, ¶ 69-71); accordingly, the different memory levels have different access latencies;
in response to determining that a first memory transaction of the plurality of memory transactions is targeted to a first memory module, and in response to the first memory module having a first access latency that is longer than a second access latency of a second memory module of the plurality of memory modules, suspending execution of a first program thread of the plurality of program threads at the processor (p. 2, ¶ 24-25; p. 9, ¶ 71).  Long-latency instructions such as cache misses or memory loads, which are targeted to main memory (first memory module having a first access latency) cause a thread to be suspended until the results of the long latency instruction are ready (p. 2, ¶ 24).  Since both memory loads (which use the uncached access links) or cache misses (which access main memory over the main memory links) add latency (p. 9, ¶ 71) over the “extremely low-latency” accesses to the cache banks (second memory module having a second access latency) (p. 2, ¶ 25), the first access latency is longer than the second access latency.  The thread is suspended at the processor to allow other ready to run threads to execute.

Olukotun does not specifically disclose releasing resources.

Dunshea discloses wherein suspending execution of the first program thread comprises releasing a plurality of [resources] assigned to the first program thread for use in executing at least one other program thread of the plurality of program threads; and (p. 1, ¶ 5).  A thread (first program thread) is suspended to release resources assigned to the suspended thread for use during execution.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the technique of releasing thread resources upon suspension of a thread, as in Dunshea, to the thread resources in the thread pipeline registers (scheduler buffer slots) of Olukotun, because it would be applying a known technique to improve a similar method in the same way.  Olukotun discloses a method of suspending a thread upon receipt of a long latency command.  Dunshea discloses a similar thread suspension method, which has been improved in a similar way to the claimed invention, to actually release resources used by the suspended thread. It would have been obvious to modify Olukotun to actually release thread resources when the thread is suspended, as in Dunshea, because it would yield the predictable improvement of allowing more resources to be used by other threads that are still running during that time.

	Olukotun and Dunshea do not specifically disclose preventing fetching of an instruction of the first program thread from the instruction buffer during a portion of the first memory transaction.

	Loewenstein discloses that in response to releasing the plurality of scheduler buffer slots, preventing at least one instruction of the first program thread from being fetched from the instruction buffer during at least a portion of first memory transaction (p. 5, ¶ 50; p. 8, ¶ 77).  Thread suspension prevents the instruction fetch unit (scheduler) from fetching instructions from the suspended thread (p. 8, ¶ 77).  The fetched commands come from the instruction cache (instruction buffer) of the thread (p. 5, ¶ 50).  While Loewenstein does not explicitly disclose preventing fetching in response to releasing [resources], it does disclose preventing fetching in response to suspending a thread (p. 8, ¶ 77), and Dunshea discloses that suspending a thread further comprises releasing [resources] (p. 1, ¶ 5).  Accordingly, if the thread suspension handling of Dunshea were integrated into the thread suspension handling of Loewenstein, the preventing of fetching instructions of the first program thread in response to thread suspension would be “in response to” releasing [resources], because that is part of the thread suspension process of Dunshea.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the prevention of fetching instructions for a suspended thread into the thread suspension and resource freeing of Olukotun combined with Dunshea, because it would be applying a known method to improve a similar device in the same way.  Olukotun and Dunshea both disclose suspending a thread, and Dunshea further discloses freeing resources as part of the suspension.  Loewenstein also discloses a thread suspension, which has been improved in a similar way to the claimed invention, to prevent fetching of instructions associated with the suspended thread during the event that caused the suspension (first memory transaction).  It would have been obvious to one having ordinary skill in the art to integrate the fetch prevention in response to thread suspension of Loewenstein into the thread suspension which includes freeing of resources in Dunshea, wherein the resources are scheduler buffer slots in Olukotun, because it would yield the predictable improvement of preventing resources that were recently freed during thread suspension from filling back up with instructions relating to the suspended thread, thus keeping said resources available for other running threads.  Furthermore, Dunshea suggests that freeing resources during suspension would allow the resources to be used for other running threads (p. 1, ¶ 5).

Re claim 2, Olukotun, Dunshea, and Loewenstein disclose the method of claim 1, and Olukotun further discloses the following:
generating a second memory transaction of the plurality of memory transactions at a second program thread of the plurality of program The system maintains a plurality of threads, which each can include memory instructions (transactions);
in response to determining that the second memory transaction of the plurality of memory transactions is targeted to the second memory module, and in response to the second memory module having the second access latency that is shorter than the first access latency, maintaining execution of a second thread of the plurality of program threads (p. 2, ¶ 24; p. 3, ¶ 29).  When a ready to run thread is executed, it is determined if the requests to cache (memory transactions) result in cache hits (targeted to the second memory module) or misses (not targeted to the second memory module).  If it is the former, then the thread is maintained, and if it is the latter, it is suspended.

Re claim 3, Olukotun, Dunshea, and Loewenstein disclose the method of claim 1, and Olukotun further discloses determining that the first memory transaction is targeted to the first memory module in response to determining that the first memory transaction is to be provided to a first level of a memory hierarchy associated with the processor (Fig. 1; p. 2, ¶ 24-25).  The memory consists of a plurality of cache levels, as well as main memory (p. 2, ¶ 24-25).  The main memory (first memory module) is a level in this hierarchy (see also p. 4, ¶ 40, which also specifically refers to a “memory hierarchy”).

Re claim 4, Olukotun, Dunshea, and Loewenstein disclose the method of claim 1, and Olukotun further discloses determining that the first memory transaction is targeted to the first memory module in response to a cache miss associated with the first memory transaction (p. 2, ¶ 24).  The long latency instruction can be a cache miss associated with a first memory transaction.

Re claim 7, Olukotun, Dunshea, and Loewenstein disclose the method of claim 1, and Olukotun further discloses that in response to receiving at the processor an indication of a response to the first memory transaction from the first memory module, resuming execution of the first program thread (p. 2, ¶ 24; p. 7, ¶ 61).  The thread is suspended until the result of the long latency instruction is ready (in response to receiving at the processor an indication of a response to the first memory transaction from the first memory module) (p. 2, ¶ 24).  Once the thread is no longer suspended, it is eligible to be resumed (p. 7, ¶ 61).

Re claim 21, Olukotun and Dunshea disclose the method of claim 8 (see § 3 below), but do not specifically disclose preventing instruction fetch.

Loewenstein discloses that suspending execution of the first program thread further includes preventing the instruction fetch unit from fetching instructions of the first program thread (p. 5, ¶ 50; p. 8, ¶ 77).  See claim 1 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Olukotun, Dunshea, and Loewenstein, for the reasons noted in claim 1 above.

Re claim 22, Olukotun and Dunshea disclose the processor of claim 14 (see § 3 below), but do not specifically disclose preventing instruction fetch.

Loewenstein discloses that the scheduler is to signal to the instruction fetch unit not to fetch instructions of the first program thread during at least a portion of the first memory transaction (p. 5, ¶ 50; p. 8, ¶ 77).  See claim 1 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Olukotun, Dunshea, and Loewenstein, for the reasons noted in claim 1 above.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olukotun in view of Dunshea, further in view of Loewenstein, further in view of Wong et al (US 2006/0044934 A1).



Wong discloses determining that the first memory transaction is targeted to the first memory module based on a memory routing table, the memory routing table indicating memory addresses associated with the plurality of memory modules (Fig. 1; p. 5, ¶ 39).  The flash memory array (plurality of memory modules) contains lookup tables (routing tables) used to target physical locations on the plurality of memory modules indicated by a logical address.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory system of Olukotun combined with Dunshea and Loewenstein to use a lookup (routing) table for memory addresses, as in Wong, because it would be combining prior art elements according to known methods to yield predictable results.  Olukotun (combined with Dunshea and Loewenstein) discloses the method of suspending threads directed to memory based on latency.  Wong discloses a lookup (routing) table to direct requests to particular memory locations.  One having ordinary skill in the art could have combined the elements and in combination, the elements would have performed the same functions that they would have performed separately (the thread suspension of Wong would not be disrupted by using a lookup table, and the lookup table of Wong is a well known memory structure that could function in a wide variety of memory systems, including that of Olukotun, Dunshea, and Loewenstein).  Integrating the lookup table of Wong into the memory system of Olukotun combined with Dunshea and Loewenstein would have achieved the predictable result of allowing a memory request to be directed to the proper location using the lookup table.

Claims 8-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olukotun in view of Dunshea.

Re claim 8, Olukotun discloses the following:
A method comprising: fetching, at an instruction fetch unit of a processor, an instruction of a first program thread (p. 2, ¶ 25; pp. 2-3, ¶ 27).  The execution comprises fetching instructions from an instruction cache at the instruction fetch pipeline stage logic (instruction fetch unit);
storing, at a scheduler of the processor, the instruction in one of a plurality of scheduler buffer slots assigned to the first program thread (Fig. 2; pp. 2-3, ¶ 27).  A fetched instruction is stored in a respective thread pipeline register (one of a plurality of scheduler buffer slots) assigned to the first program thread.  The instruction fetch pipeline stage logic and threading control logic, along with the scheduling algorithm therein (¶ 29) can collectively be considered the “scheduler”, since they schedule the instructions to insert into the pipeline registers, and ultimately send to the core;
providing, by the scheduler, the instruction to a processor core for execution (Figs. 2-3; p. 2, ¶ 24; p. 3, ¶ 29).  The fetched instruction is stored in thread pipeline register (scheduler buffer slot) and in turn sent to a core executing an associated thread;
determining, at the processor, that a first memory transaction generated by the first program thread is targeted to a first memory module of a first memory type that has a longer access latency than a second memory module of a second memory type; and (Fig. 1, cache banks 122-[1:4]; main memory interfaces 126p. 2, ¶ 24-25; p. 9, ¶ 71).  The load/store unit (at a processor) determines that memory transactions are targeted to memory, which can either be main memory (first memory module of a first memory type) or cache banks (second memory module of a second memory type);
in response to determining that the first memory transaction is targeted to the first memory module, and in response to the first memory module having the longer access latency, suspending execution of the first program thread at the processor (p. 2, ¶ 24-25; p. 9, ¶ 71).  Long-latency instructions such as cache misses or memory loads, which are targeted to main memory (first memory module of a first memory type) cause a thread to be suspended until the results of the long latency instruction are ready (p. 2, ¶ 24).  Since both memory loads (which use the uncached access links) or cache misses (which access main memory over the main memory links) add latency (p. 9, ¶ 71) over the “extremely low-latency” accesses to the cache banks (second memory module having a second access latency) (p. 2, ¶ 25), the first access latency is longer than the second access latency.  The thread is suspended at the processor to allow other ready to run threads to execute.

Olukotun does not specifically disclose releasing resources.

Dunshea discloses wherein suspending execution of the first program thread comprises releasing the [resources] assigned to the first program thread (p. 1, ¶ 5).  See claim 1 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Olukotun and Dunshea, for the reasons noted in claim 1 above.

Re claim 9, Olukotun and Dunshea disclose the method of claim 8, and Olukotun further discloses the following:
determining, at the processor, that a second memory transaction generated by a second program thread is targeted to the second memory module of the second memory type (p. 2, ¶ 24; p. 3, ¶ 29).  When a transaction is directed to a cache hit, it targets the cache banks (second memory of a second memory type;
in response to determining that the second memory transaction is targeted to the second memory module, and in response to the second memory module having a shorter latency than the first memory module, maintaining execution of the second program thread at the processor (p. When a ready to run thread is executed, it is determined if the requests to cache (memory transactions) result in cache hits (targeted to the second memory module) or misses (not targeted to the second memory module).  If it is the former, then the thread is maintained, and if it is the latter, it is suspended.

Re claim 10, Olukotun and Dunshea disclose the method of claim 9, and Olukotun further discloses that the first memory type comprises a type of memory associated with relatively long access latency and the second memory type comprises a type of memory associated with relatively short access latency (Fig. 1; p. 2, ¶ 25; p. 9, ¶ 71).  The first memory is main memory (first memory type), which is associated with a relatively long latency (p. 9, ¶ 71); the second memory is cache (second memory type), which is associated with low latency (relatively short latency) (p. 2, ¶ 25).

Re claim 13, Olukotun and Dunshea disclose the method of claim 9, and Olukotun further discloses that the first memory module and the second memory module are at different levels of a memory hierarchy associated with the processor (Fig. 1).  The main memory (first memory module) and cache banks (second memory module) are at different levels of the memory hierarchy.

Re claim 14, Olukotun discloses the following:
A processor, comprising: a processor core to execute a plurality of program threads and generate a plurality of memory transactions targeted to a plurality of memory modules, the memory modules comprising memory modules having different access latencies (Fig. 1, cache banks 122-[1:4]; main memory interfaces 126; abstract; p. 2, ¶ 25; pp. 8-9, ¶ 69-71).  The processor comprises multithreaded cores (executing a plurality of program threads) which generate memory requests to the cache and memory (Fig 1; abstract).  The memory comprises memory at a plurality of levels, including main memory (accessed through the main memory interface) and cache banks.  (Fig. 1; p. 2, ¶ 25).  The cache banks are accessed over the main crossbar and have extremely low latency (p. 2, ¶ 25).  The main memory is accessed over the uncached access links 120, which add latency (pp. 8-9, ¶ 69-71); accordingly, the different memory levels have different access latencies;
a memory controller to determine that a first memory transaction of the plurality of memory transactions is targeted to a first memory module of the plurality of memory modules having a first access latency (Fig. 2, threading control logic; p. 3, ¶ 29).  Threading control logic (memory controller) monitors threads traffic and decides when to suspend threads based on detecting particular long latency transactions, such as memory loads or cache misses (i.e. directed to a first memory module having a first access latency);
a scheduler to receive instructions from the plurality of program threads and provide the instructions to the processor core for execution, wherein the scheduler comprises a plurality of scheduler buffer slots to store instructions of respective threads of the plurality of program threads; and (Fig. 2; pp. 2-3, ¶ 27, p. 3, ¶ 29).  The fetched instructions are stored in respective thread pipeline registers (plurality of scheduler buffer slots) for each of the plurality of program threads.  This is performed by the combination of the instruction fetch pipeline stage logic and threading control logic, along with the scheduling algorithm therein (¶ 29), which can collectively be considered the “scheduler”, since they schedule the instructions to insert into the pipeline registers, and ultimately send to the respective cores;
an instruction fetch unit to fetch the instructions of the plurality of program threads from an instruction buffer and to send the instructions to the scheduler; and (Fig. 2; p. 2, ¶ 25; pp. 2-3, ¶ 27).   The execution of the plurality of threads comprises fetching instructions from respective instruction caches (instruction buffer) via the instruction fetch pipeline stage logic (instruction fetch unit) (Fig. 2; p. 2, ¶ 25);
wherein the memory controller is to suspend execution of a first program thread of the plurality of program threads in response to the determination by the memory controller and in in response to the first latency being longer than a second access latency of a second memory module of the plurality of memory modules (p. 2, ¶ 24-25; p. 9, ¶ 71).  Long-latency instructions such as cache misses or memory loads, which are targeted to main memory (first memory module having a first access latency) cause the threading control logic (memory controller) to suspend a thread until the results of the long latency instruction are ready (p. 2, ¶ 24).  Since both memory loads (which use the uncached access links) or cache misses (which access main memory over the main memory links) add latency (p. 9, ¶ 71) over the “extremely low-latency” accesses to the cache banks (second memory module having a second access latency) (p. 2, ¶ 25), the first access latency is longer than the second access latency.  The thread is suspended at the processor to allow other ready to run threads to execute.

Olukotun does not specifically disclose releasing resources.

Dunshea discloses the following:
a memory controller (Fig. 2, NB/MCH 202; see also p. 2, ¶ 22);
wherein suspending execution of a first program thread […] by signaling the scheduler to release [resources] assigned to the first program thread for use in executing at least one other program thread of the plurality of program threads (p. 1, ¶ 5).  A thread (first program thread) is suspended to release resources assigned to the suspended thread for use during execution.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Olukotun and Dunshea, for the reasons noted in claim 1 above.

Re claim 15, Olukotun and Dunshea disclose the processor of claim 14, and Olukotun further discloses the following:
the processor is to generate a second memory transaction of the plurality of memory transactions when executing a second program thread of the plurality of program threads (p. 2, ¶ 24).  See claim 2 above.
The memory controller is to determine that the second memory transaction of the plurality of memory transactions is targeted to the second memory module having the second access latency (p. 2, ¶ 24; p. 3, ¶ 29).  See claim 2 above.

Re claim 16, Olukotun and Dunshea disclose the processor of claim 14, and Olukotun further discloses that the memory controller is to determine that the first memory transaction is targeted to the first memory module in response to determining that the first memory transaction is to be provided to a first level of a memory hierarchy associated with the processor (Fig. 1; p. 2, ¶ 24-25).  See claim 3 above.

Re claim 17, Olukotun and Dunshea disclose the processor of claim 14, and Olukotun further discloses that the memory controller is to determine that the first memory transaction is targeted to the first memory module in response to a cache miss associated with the first memory transaction (p. 2, ¶ 24).  See claim 4 above.

Re claim 20, Olukotun and Dunshea disclose the processor of claim 14, and Olukotun further discloses the processor core is to, in response to an indication of a response to the first memory transaction from the first memory module, resume execution of the first program thread (p. 2, ¶ 24; p. 7, ¶ 61).  See claim 7 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olukotun in view of Dunshea, further in view of Kandasamy et al (US 2017/0123969 A1).



Kandasamy discloses that the first memory type comprises random access memory (RAM) and the second memory type comprises flash memory (p. 1, ¶ 12).  The first memory type is a DRAM (RAM) and the second memory type is flash.  The first memory type has lower latency than the second memory type.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memories of Olukotun (combined with Dunshea) to be RAM and flash, respectively, as in Kandasamy, because it would be simple substitution of one known element for another to obtain predictable results.  Olukotun (combined with Dunshea) discloses thread suspension where long latency accesses to one type of memory cause a thread to be suspended, while low latency accesses to another type of memory cause the thread to be maintained.  Kandasamy discloses a memory system with different tiers and different latencies, wherein two of the tiers are DRAM and flash.  It would have been obvious to one having ordinary skill in the art to substitute the specific memory types of Kandasamy for the memories in Olukotun and Dunshea, because it would yield the predictable results of implementing the thread suspension memory system with the particular memory configuration of Kandasamy.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olukotun in view of Dunshea, Further in view of Chew et al (US 7149863 B1).

Re claim 12, Olukotun and Dunshea disclose the method of claim 9, but do not specifically disclose the memories being on the same “level” of a hierarchy.

Chew discloses that the first memory module and the second memory module are at a same level of a memory hierarchy associated with the processor (col. 1, lns. 40-51; col. 2, lns. 7-13).  The system is a non-uniform memory access (NUMA) system, wherein memory that is at the same hierarchy level (e.g. main memory) has different latency depending on whether it is local to the processor or remote to the processor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the thread suspension based on different memory latency of Olukotun (combined with Dunshea) to memories with different latencies at the same “level”, as in Chew, because it would be applying a known method to improve a similar device in the same way.  Olukotun (combined with Dunshea) discloses memories with different latencies, wherein threads accessing the memories are suspended when they are directed to a long latency memory instruction.  Chew discloses the similar NUMA memory system wherein memories at a given “level” at different nodes have different latencies.  It would have been obvious to one having ordinary skill in the art that applying the thread suspension of Olukotun (combined with Dunshea) to memory access commands of Chew would improve performance by suspending threads accessing high-latency remote memory, so that threads accessing low-latency memory could execute.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olukotun in view of Dunshea, further in view of Wong.

Re claim 18, Olukotun and Dunshea disclose the processor of claim 14, but do not explicitly disclose a memory routing table.

Wong discloses that the memory controller is to determine that the first memory transaction is targeted to the first memory module based on a memory routing table, the memory routing table indicating memory addresses associated with the plurality of memory modules (Fig. 1; pp. 1-2, ¶ 10; p. 5, ¶ 39).  The flash memory array (plurality of memory modules) contains memory controllers (¶ 10) and lookup tables (routing tables) used to target physical locations on the plurality of memory modules indicated by a logical address (p. 5, ¶ 39).



ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-5, 7-18, and 20-22 filed on 11/24/2020 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Re claims 1, 8, and 14, Applicant argues that Olukotun and Dunshea do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Olukotun and Dunshea do not disclose “in response to releasing the plurality of scheduler buffer slots, preventing at least one instruction of the first program thread from being fetched from the instruction buffer during at least a portion of a first memory transaction.  In response, Applicant’s first argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, it is noted that this limitation only applies to claim 1, not claims 8 and 14.  Second, re claim 1, Examiner has cited new reference Loewenstein, which discloses preventing fetching of instructions for a thread when that thread is suspended (p. 5, ¶ 50; p. 8, ¶ 77).  As previously noted, while Loewenstein does not explicitly disclose preventing fetching in response to releasing [resources], it does disclose preventing fetching in 

Second, Applicant argues that Olukotun and Dunshea do not disclose the limitation “fetching instructions of the plurality of program threads from an instruction buffer; storing the instructions at a respective plurality of scheduler buffer slots of a scheduler, wherein the plurality of scheduler buffer slots are assigned to respective program threads of the plurality of program threads; and scheduling the instructions to be executed at a processor core”.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection.  As noted above, Olukotun discloses fetching instructions of the plurality of program threads from instruction caches (instruction buffer), storing them in the thread pipeline registers (plurality of scheduler buffer slots) corresponding to the threads, and then scheduling the instructions to execute to the respective cores running the threads (Fig. 2; p. 2, ¶ 25, pp. 2-3, ¶ 27, p. 3, ¶ 29).

Re claims 2-5, 7, 9-13, 15-18, and 20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 8, and 14, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 1, 8, and 14 above, respectively.
Examiner notes that Applicant is encouraged to contact Examiner in order to discuss potential claim amendments, as discussed in our previous correspondence.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/24/2020.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132